Exhibit 10.2


Sixth Amendment to Credit Agreement
This Sixth Amendment to Credit Agreement (this “Sixth Amendment”), dated as of
February 1, 2019 (the “Sixth Amendment Effective Date”), is among Brazos Valley
Longhorn, L.L.C., a Delaware limited liability company (“WildHorse LLC”) and
successor by merger to WildHorse Resource Development Corporation, a Delaware
corporation (“WildHorse Corp.”); each of the Guarantors party hereto (the
“Guarantors” and collectively with the Borrower, the “Loan Parties”); each of
the Lenders party hereto; and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
R E C I T A L S:
A.    WildHorse Corp., the Administrative Agent and the Lenders party thereto
executed and delivered that certain Credit Agreement dated as of December 19,
2016 (as amended or otherwise modified from time to time to date pursuant to the
terms thereof, the “Credit Agreement”), pursuant to which the Lenders have,
subject to the terms and conditions set forth therein, made certain credit
available to and on behalf of the Borrower.


B.    Chesapeake Energy Corporation (“Chesapeake”), Coleburn Inc. (“Merger Sub”)
and WildHorse Corp. were parties to that certain Agreement and Plan of Merger
dated as of October 29, 2018 (as amended, restated, modified and supplemented
prior to the date hereof, the “WildHorse Merger Agreement”). WildHorse LLC and
Brazos Valley Longhorn Finance Corp., a Delaware corporation (“WildHorse
Co-Issuer”), are, and (immediately before the effectiveness of this Sixth
Amendment) Merger Sub was, wholly owned subsidiaries of Chesapeake.
Contemporaneously with the effectiveness of this Sixth Amendment, (1) WildHorse
Corp. merged into Merger Sub, with WildHorse Corp. as the sole survivor,
whereupon WildHorse Corp. merged into WildHorse LLC, with WildHorse LLC as the
sole survivor (such mergers are collectively referred to herein as the
“WildHorse Mergers”), (2) by operation of law, WildHorse LLC, as successor to
WildHorse Corp., (x) became the Borrower and (y) possesses all the rights,
privileges, powers, franchises and property (real, personal and mixed) of and
all debts due to WildHorse Corp., and all rights of creditors, all Liens upon
any property, debts, liabilities and duties of WildHorse Corp. attach to
WildHorse LLC, including the obligations of the Borrower under the Loan
Documents, and (3) WildHorse LLC and WildHorse Co-Issuer have assumed all of the
obligations of WildHorse Corp. under that certain Indenture dated as of February
1, 2017, among WildHorse Corp., the guarantors party thereto and U.S. Bank
National Association, as trustee.


C.    The Borrower has requested that the Lenders amend the Credit Agreement in
certain respects to facilitate the WildHorse Mergers and otherwise amend the
Credit Agreement.


D.    Subject to and upon the terms and conditions set forth herein, the
undersigned Lenders have agreed to enter into this Sixth Amendment to amend
certain provisions of the Credit Agreement as more specifically provided for
herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:





--------------------------------------------------------------------------------




Section 1.Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Sixth Amendment, shall have the
meaning ascribed to such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Sixth Amendment refer to the
Credit Agreement, as amended hereby.
Section 2.Sixth Amendment Effective Date Amendments to Credit Agreement. In
reliance on the representations, warranties, covenants and agreements contained
in this Sixth Amendment, and subject to the satisfaction of the conditions
precedent set forth in Section 5 hereof, the Credit Agreement shall be amended
effective as of the Sixth Amendment Effective Date in the manner provided in
this Section 2.
2.1.    Amendment to the Preamble. The preamble is hereby amended by deleting
the reference to “(the “Borrower”)” therein.
2.2.    Amendments to Section 1.02.
(a)    The following definitions are hereby amended and restated as follows:
“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment and as the same may be further amended, modified,
supplemented or restated from time to time.
“Change in Control” means the occurrence of any of the following:
(a)    Chesapeake shall cease to own, directly or indirectly, 100% of the Equity
Interests of the Borrower;
(b)    any “person” or “group” (within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such “person” or “group” and their respective subsidiaries and any Person acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), shall at any time have acquired direct or indirect “beneficial
ownership” (as defined in Rules 13(d)-3 and 13(d)-5 under the Securities
Exchange Act of 1934) of the outstanding common Equity Interests of Chesapeake
having more than 35% of the aggregate ordinary voting power for the election of
directors of Chesapeake; or
(c)    the occupation of a majority of the seats (other than vacant seats) on
the board of directors of Chesapeake by individuals who were neither (1)
nominated or approved by the board of directors of Chesapeake nor (2) appointed
by directors so nominated.
(a)    The following definitions are hereby added where alphabetically
appropriate to read as follows:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


Page 2

--------------------------------------------------------------------------------




“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” means (a) prior to the Sixth Amendment Effective Date, WildHorse
Corp. and (b) from and after the Sixth Amendment Effective Date, WildHorse LLC,
as the sole successor by merger to WildHorse Corp.
“Chesapeake” means Chesapeake Energy Corporation, an Oklahoma corporation.
“Merger Sub” means Coleburn Inc., a Delaware corporation.
“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement, dated
as of February 1, 2019, among WildHorse LLC (as successor to WildHorse Corp.),
the Guarantors, the Administrative Agent and the Lenders party thereto.
“Sixth Amendment Effective Date” means February 1, 2019.
“WildHorse Co-Issuer” means Brazos Valley Longhorn Finance Corp., a Delaware
corporation.
“WildHorse Corp.” means WildHorse Resource Development Corporation, a Delaware
corporation.
“WildHorse Indenture” means that certain Indenture (as amended, restated,
modified and supplemented from time to time) dated as of February 1, 2017, among
WildHorse Corp., the guarantors party thereto and U.S. Bank National
Association, as trustee; concurrently with the effectiveness of the WildHorse
Mergers, WildHorse LLC and WildHorse Co-Issuer shall become co-issuers
thereunder; provided that no amendment, restatement, modification or supplement,
including the WildHorse Indenture Modification, shall result in the indebtedness
under the WildHorse Indenture ceasing to be Permitted Senior Unsecured Notes.
“WildHorse Indenture Modification” means the supplementation of the WildHorse
Indenture to delete therefrom (including by its amendment to read “intentionally
omitted” or the like) its Section 4.03, together with such other Sections (if
any) of the WildHorse Indenture specified therein.
“WildHorse LLC” means Brazos Valley Longhorn, L.L.C., a Delaware limited
liability company.
“WildHorse Merger Agreement” means that certain Agreement and Plan of Merger (as
amended, restated, modified and supplemented prior to the Sixth Amendment
Effective Date) dated as of October 29, 2018, among Chesapeake, Merger Sub and
WildHorse Corp.
“WildHorse Mergers” means, collectively, the merger of WildHorse Corp. into
Merger Sub, with WildHorse Corp. as the sole survivor, and the merger of


Page 3

--------------------------------------------------------------------------------




WildHorse Corp. into WildHorse LLC, with WildHorse LLC as the sole survivor, in
each case as contemplated by the WildHorse Merger Agreement.
“WildHorse Notes” means the 6.875% Senior Notes due 2025 issued pursuant to the
WildHorse Indenture.
2.3.    Amendments to Section 7.21. The parenthetical phrase in the first
sentence of Section 7.21 is hereby amended to read in its entirety as follows:
(including, without limitation, financing Acquisitions and Investments, the
purchase of WildHorse Notes (at such price as the Borrower may then deem
appropriate) and Redeeming (in whole or in part) the then-outstanding WildHorse
Notes, in each case to the extent permitted hereunder)
2.4.    Amendments to Section 9.04. Section 9.04(b) is hereby amended by adding
the following sentence to the end thereof:
Notwithstanding the foregoing, the Borrower may (x) offer to purchase WildHorse
Notes (at such price as the Borrower may then deem appropriate), (y) purchase
WildHorse Notes, and (z) Redeem (in whole or in part) the then-outstanding
WildHorse Notes; provided in each case that (1) no Default or Event of Default
then exists or results therefrom, (2) immediately after giving effect to such
purchase or Redemption, Availability shall not be less than 10% of the total
Commitments at such time and (3) the Leverage Ratio, on a pro forma basis, shall
not be greater than 3.00 to 1.00 before and immediately after giving effect to
such purchase or Redemption.
2.5.    Amendments to Section 9.11. The proviso in Section 9.11 is hereby
amended to read in its entirety as follows:
provided that so long as no Default has occurred and is continuing, or would
result after giving effect thereto, (a) any Wholly-Owned Subsidiary of the
Borrower may participate in a consolidation with any other Wholly-Owned
Subsidiary of the Borrower, provided that if any such consolidation involves a
Wholly-Owned Subsidiary that is a Guarantor and another Wholly-Owned Subsidiary
that is not a Guarantor, the Wholly-Owned Subsidiary that is a Guarantor shall
be the surviving Person, (b) the Borrower may participate in a consolidation
with any Wholly-Owned Subsidiary of the Borrower so long as the Borrower is the
surviving Person and (c) WildHorse Corp. may participate in the WildHorse
Mergers.
2.6.    Amendments to Section 9.14. Section 9.14 is hereby amended by:
(a)    amending clause (c) thereof to read in its entirety as follows:
[intentionally deleted];
(b)    amending clause (f) thereof to read in its entirety as follows:


Page 4

--------------------------------------------------------------------------------




payments by the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries pursuant to tax sharing agreements among the Borrower (and any such
parent) and the Subsidiaries on customary terms; but payments by Borrower and
the Subsidiaries under any such tax sharing agreements shall not exceed the
excess (if any) of the amount they would have paid as separate taxpayers
(including, with respect to an entity taxed on a pass-through basis, as if it
was a taxpaying entity) over the amount they actually pay directly to
Governmental Authorities with respect to Taxes, and
2.7.    Amendments to Section 10.01. Section 10.01 is hereby amended by (i)
adding the word “or” to the end of clause (m), (ii) replacing the “; or” at the
end of clause (n) with “.” and (iii) deleting clause (o).
Section 3.    Amendment Effective Upon WildHorse Indenture Modification. Upon
the WildHorse Indenture Modification, Section 8.01 shall be automatically, and
without any further action by any party, amended to read as follows:
Section 8.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):
(a)    Annual Financial Statements. As soon as available and in any event on or
before the date that is 95 days after the end of the Borrower’s fiscal year, the
audited consolidated balance sheet of the Borrower and the Subsidiaries as at
the end of such fiscal year and the related consolidated statements of
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth comparative consolidated figures for the preceding fiscal years, all in
reasonable detail and prepared in accordance with GAAP and certified by
independent certified public accountants of recognized national standing whose
opinion shall not be materially qualified with a “going concern” or like
qualification or exception (other than with respect to, or resulting from, (i)
the occurrence of the Maturity Date within one year from the date such opinion
is delivered or (ii) any potential inability to satisfy the covenants of Section
9.01 on a future date or in a future period).
(b)    Quarterly Financial Statements. As soon as available and in any event on
or before the date that is 60 days after the end of the first three quarterly
accounting periods of each fiscal year of the Borrower, the consolidated balance
sheet of the Borrower and the Subsidiaries as at the end of such quarterly
period and the related consolidated statements of operations, shareholders’
equity and cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly period, and
setting forth comparative consolidated figures for the related periods in the
prior fiscal year or, in the case of such consolidated balance sheet, for the
last day of the prior fiscal year, all of which shall be certified by a
Financial Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations, shareholders’ equity and cash
flows, of the Borrower and its Consolidated


Page 5

--------------------------------------------------------------------------------




Subsidiaries in accordance with GAAP, subject to changes resulting from audit
and normal year-end audit adjustments and the absence of footnotes.
(c)    Other Information.
(i)    Subject to any applicable limitations set forth in the Loan Documents,
the Borrower will deliver to the Administrative Agent for filing, registration
or recording all documents and instruments, including Uniform Commercial Code or
other applicable personal property and financing statements reasonably requested
by the Administrative Agent to be filed, registered or recorded to create or
continue, as applicable, the Liens intended to be created by any Security
Instrument and perfect such Liens to the extent required by, and with the
priority required by, such Security Instrument to the Administrative Agent and
none of the Collateral shall be subject to any other pledges, security interests
or mortgages, except for Liens permitted under Section 9.03.
(ii)    Promptly following any request therefor, (1) such other information
regarding the operations, business, properties, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of the Borrower or
any Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request in writing or (2) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act or other applicable anti-money laundering laws.
Documents required to be delivered pursuant to Sections 8.01(a), (b) and (c) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet, (ii) on which
such documents are transmitted by electronic mail to the Administrative Agent or
(iii) on which such documents are filed of record with the SEC. Each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of such documents from the Administrative Agent and maintaining its
copies of such documents.
(d)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a certificate of a
Financial Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth the calculations
required to establish whether the Borrower and the Subsidiaries were in
compliance with the covenants of Section 9.01 as at the end of such fiscal year
or period, as the case may.
(e)    Notice of Default; Litigation. Promptly after a Financial Officer of the
Borrower obtains actual knowledge thereof, notice of (f) the occurrence of any
event that constitutes a Default or Event of Default, which notice


Page 6

--------------------------------------------------------------------------------




shall specify the nature thereof, the period of existence thereof and what
action the Borrower proposes to take with respect thereto and (g) any litigation
or governmental proceeding pending against the Borrower or any Subsidiary for
which it would reasonably be expected that an adverse determination is probable,
and that such determination would result in a Material Adverse Effect.
(h)    Environmental Matters. Promptly after a Financial Officer of the Borrower
obtains written notice from any Governmental Authority of any one or more of the
following environmental matters, unless such environmental matters would not,
individually, or when aggregated with all other such matters, be reasonably
expected to result in a Material Adverse Effect, notice of:
(i)    any condition or occurrence on any Oil and Gas Properties of any Loan
Party that would reasonably be expected to result in noncompliance by any Loan
Party with any applicable Environmental Law;
(ii)    any condition or occurrence on any Oil and Gas Properties that would
reasonably be anticipated to cause such Oil and Gas Properties to be subject to
any restrictions on the ownership, occupancy, use or transferability of such Oil
and Gas Properties under any Environmental Law; and
(iii)    the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Oil and
Gas Properties.
All such notices delivered under this Section 8.01(f) shall describe in
reasonable detail the nature of the claim, investigation, condition, occurrence
or removal or remedial action and the response thereto.
(i)    Change in Beneficial Ownership Certification. The Borrower will promptly
notify the Administrative Agent and each Lender of any change in the information
provided in the Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified in such certification.
Section 4.    Limited Consent and Waiver of Section 8.01(o). Subject to the
satisfaction or waiver in writing of each of the conditions precedent set forth
in Section 5 hereof and in reliance on the representations, warranties,
covenants and agreements set forth in this Sixth Amendment, the Administrative
Agent and Lenders hereby waive compliance with Section 8.01(o) resulting from
the failure to notify the Administrative Agent at least 30 days before the
change (i) in the Borrower’s name from WildHorse Resource Development
Corporation to Brazos Valley Longhorn, L.L.C., (ii) of the location of the
Borrower’s chief executive office to 6100 North Western Avenue, Oklahoma City,
OK 73118, (iii) in the Borrower’s organizational structure from a Delaware
corporation to a Delaware limited liability company, (iv) in the Borrower’s
organizational number to 7239475, and (v) in the Borrower’s taxpayer
identification number to 83-3294278.


Page 7

--------------------------------------------------------------------------------




Section 5.    Conditions Precedent to Sixth Amendment Effective Date Amendments.
The effectiveness of the amendments set forth in Section 2 hereof is subject to
the following:
5.1.    The Administrative Agent shall have received counterparts (in such
number as may be requested by the Administrative Agent) of this Sixth Amendment
duly executed by the Borrower, each Guarantor and the Majority Lenders.
5.2.    No Default or Borrowing Base Deficiency shall have occurred and be
continuing as of the date hereof after giving effect to the terms of this Sixth
Amendment.
5.3.    The Administrative Agent shall have received all fees and other amounts
due and payable to the Administrative Agent or any Lender in connection with
this Sixth Amendment, including consent fees for the account of each Lender that
has delivered a duly executed counterpart of this Sixth Amendment to the
Administrative Agent on or prior to the date hereof (each, a “Consenting
Lender”) in an aggregate amount for each such Consenting Lender equal to 5 basis
points (0.05%) of such Consenting Lender’s Elected Commitment as of the Sixth
Amendment Effective Date.
5.4.    The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require. The
Administrative Agent is hereby authorized and directed to declare this Sixth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
5.5.    The Administrative Agent shall have received appropriate UCC search
certificates and county-level real property record search results reflecting no
prior Liens encumbering the Properties of Merger Sub and WildHorse LLC for each
jurisdiction requested by the Administrative Agent; other than Liens permitted
by Section 9.03.
5.6.    The Administrative Agent shall have received evidence that all UCC-1
financing statements and UCC-3 amendments to, and continuations of, financing
statements in the appropriate jurisdiction or jurisdictions for each Loan Party
that the Administrative Agent may deem reasonably necessary to comply with
Section 8.14(d) shall have been provided for, and arrangements for the filing
thereof in a manner reasonably satisfactory to the Administrative Agent shall
have been made. The Borrower acknowledges and agrees that any such financing
statement may describe the collateral as “all assets” of Merger Sub, WildHorse
LLC or any other Loan Party or words of similar effect as may be required by the
Administrative Agent.
5.7.    The WildHorse Mergers shall have occurred or shall be occurring
substantially contemporaneously herewith in accordance with the terms of the
WildHorse Merger Agreement (with all of the material conditions precedent
thereto having been satisfied in all material respects by the parties thereto),
and the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the condition in this Section 5.7 has
been satisfied.


Page 8

--------------------------------------------------------------------------------




5.8.    The Administrative Agent shall have received a true, correct and
complete copy of the WildHorse Merger Agreement as of the Sixth Amendment
Effective Date, duly executed by the parties thereto.
5.9.    The Administrative Agent shall have received all documentation and other
information (including Beneficial Ownership Certifications) about Merger Sub,
WildHorse LLC or any other Loan Party as shall have been reasonably requested in
writing by the Administrative Agent at least three Business Days before the
Sixth Amendment Effective Date and as is mutually agreed to be required by U.S.
regulatory authorities under applicable “know your customer”, beneficial
ownership and anti-money laundering rules and regulations, and Beneficial
Ownership Regulation, including the PATRIOT Act and if the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, a
Beneficial Ownership Certification in respect of the Borrower, in each case,
that has been requested in writing by the Administrative Agent or any Lender at
least one Business Day before the Sixth Amendment Effective Date.
5.10.    The Administrative Agent shall have received an opinion of Baker Botts
L.L.P., as special counsel to WildHorse LLC and WildHorse Co-Issuer, including
customary organization, due execution, no conflicts and enforceability opinions,
in form and substance reasonably acceptable to the Administrative Agent.
5.11.    The Administrative Agent shall have received duly executed counterparts
of the amendment to that certain Amended and Restated Credit Agreement (the
“Chesapeake Credit Agreement”) dated as of September 12, 2018, among Chesapeake,
MUFG Union Bank, N.A., as administrative agent, and the banks and other
financial institutions party thereto, pursuant to which, among other things,
WildHorse LLC shall be designated as an Unrestricted Subsidiary (as defined in
the Chesapeake Credit Agreement).
5.12.    The Administrative Agent shall have received substantially
contemporaneously herewith duly executed counterparts of (i) that certain
Assumption Agreement dated as of the date hereof, by WildHorse Co-Issuer, in
favor of the Administrative Agent and (ii) that certain Amendment No. 4 to
Pledge and Security Agreement, dated as of the date hereof, by the Loan Parties.
Section 6.    Conditions Precedent to Amendment Effective Upon WildHorse
Indenture Modification. The effectiveness of the amendment set forth in Section
3 hereof is subject to the following:
6.1.    The conditions precedent set forth in Section 5 hereof shall have been
satisfied as of the Sixth Amendment Effective Date.
6.2.    The WildHorse Indenture Modification shall have occurred.
6.3.    The Administrative Agent shall have received counterparts of the
amendment, supplement or other written agreement providing for the WildHorse
Indenture Modification, duly executed by the Borrower, each guarantor party
thereto and U.S. Bank, National Association, as trustee.
Section 7.    Miscellaneous.


Page 9

--------------------------------------------------------------------------------




7.1.    Confirmation and Effect. The provisions of the Credit Agreement (as
amended by this Sixth Amendment) shall remain in full force and effect in
accordance with its terms following the Sixth Amendment Effective Date, and this
Sixth Amendment shall not constitute a waiver of any provision of the Credit
Agreement or any other Loan Document, except as expressly provided for herein.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.
7.2.    No Waiver. Neither the execution by the Administrative Agent or the
Lenders of this Sixth Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Sixth Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents, except as
expressly provided in Section 4 hereof. Similarly, nothing contained in this
Sixth Amendment shall directly or indirectly in any way whatsoever either: (a)
impair, prejudice or otherwise adversely affect the Administrative Agent’s or
the Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Loan Documents with respect to any Default or Event of
Default, (b) except as expressly provided herein, waive, amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument.
7.3.    Ratification and Affirmation of Loan Parties. Each Loan Party hereby
expressly (i) acknowledges the terms of this Sixth Amendment, (ii) ratifies and
affirms its obligations under the Guaranty Agreement, the Security Agreement and
the other Loan Documents to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guaranty Agreement, the Security
Agreement and the other Loan Documents to which it is a party, (iv) agrees that
its guarantee under the Guaranty Agreement and its pledge of collateral under
the Security Agreement and any of its obligations under the other Loan Documents
to which it is a party remain in full force and effect with respect to the
Indebtedness as amended hereby, (v) represents and warrants to the Lenders and
the Administrative Agent that each representation and warranty of such Person
contained in the Credit Agreement (as amended by this Sixth Amendment) and the
other Loan Documents to which it is a party is true and correct in all material
respects as of the date hereof and after giving effect to this Sixth Amendment
except (A) to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall continue to be true and correct as of such specified earlier date, and (B)
to the extent that any such representation and warranty is expressly qualified
by reference to materiality, a Material Adverse Effect or similar qualification,
in which case such representations and warranties shall be true and correct in
all respects, (vi) represents and warrants to the Lenders and the Administrative
Agent that the execution, delivery and performance by such Person of this Sixth
Amendment are within such Person’s corporate, limited partnership or limited
liability company powers (as applicable), have been duly authorized by all
necessary action and that this Sixth Amendment constitutes the valid and binding
obligation of such Person enforceable in accordance


Page 10

--------------------------------------------------------------------------------




with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, and (vii) represents and warrants to the Lenders and the
Administrative Agent that, after giving effect to this Sixth Amendment, no
Default or Event of Default exists.
7.4.    Counterparts. This Sixth Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Sixth Amendment by facsimile or other electronic transmission (e.g., .pdf) shall
be effective as delivery of a manually executed counterpart of this Sixth
Amendment.
7.5.    No Oral Agreement. This written Sixth Amendment, the Credit Agreement
and the other Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties hereto and thereto and may not
be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
7.6.    Governing Law. This Sixth Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
7.7.    Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Sixth Amendment in
accordance with Section 12.03.
7.8.    Severability. Any provision of this Sixth Amendment or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
7.9.    Successors and Assigns. This Sixth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns (in each case, as permitted by Section 12.04).
7.10.    Loan Document. This Sixth Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02.
[Signature Pages Follow]






Page 11

--------------------------------------------------------------------------------






The parties hereto have caused this Sixth Amendment to be duly executed as of
the day and year first above written.
 
 
 
 
BORROWER:
BRAZOS VALLEY LONGHORN, L.L.C., a Delaware limited liability company and
successor by merger to WildHorse Resource Development Corporation, a Delaware
corporation
 
 
 
 
By:
 
/s/ Erik S. Fares
 
Name:
 
Erik S. Fares
 
Title:
 
Vice President and Treasurer





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------






GUARANTORS:
WILDHORSE RESOURCES II, LLC, a Delaware limited liability company
By: Brazos Valley Longhorn, L.L.C., its sole member
ESQUISTO RESOURCES II, LLC, a Texas limited liability company
By: Brazos Valley Longhorn, L.L.C., its sole member
WHE ACQCO., LLC, a Delaware limited liability company
By: Brazos Valley Longhorn, L.L.C., its sole member
WHR EAGLE FORD LLC, a Delaware limited liability company
By: Brazos Valley Longhorn, L.L.C., its sole member
BURLESON SAND LLC, a Delaware limited liability company
By: Brazos Valley Longhorn, L.L.C., its sole member
WHCC INFRASTRUCTURE LLC, a Delaware limited liability company
By: Brazos Valley Longhorn, L.L.C., its sole member
 
 
 
 
 
 
 
 
By:
 
/s/ Erik S. Fares
 
Name:
 
Erik S. Fares
 
Title:
 
Vice President and Treasurer



Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
WILDHORSE RESOURCES MANAGEMENT COMPANY, LLC, a Delaware limited liability
company


 
By: WildHorse Resources II, LLC, its
sole member,
By: Brazos Valley Longhorn, L.L.C., its sole
member
 
 
 
 
 
By:
 
/s/ Erik S. Fares
 
Name:
 
Erik S. Fares
 
Title:
 
Vice President and Treasurer



 
 
 
 
PETROMAX E&P BURLESON, LLC, a Texas limited liability company
 
By: Esquisto Resources II, LLC, its sole
member,
By: Brazos Valley Longhorn, L.L.C., its sole
member
 
 
 
 
 
By:
 
/s/ Erik S. Fares
 
Name:
 
Erik S. Fares
 
Title:
 
Vice President and Treasurer



 
 
 
 
BURLESON WATER RESOURCES, LLC, a Texas limited liability company
 
By: Esquisto Resources II, LLC, its sole member,
By: Brazos Valley Longhorn, L.L.C., its sole member
 
 
 
 
 
By:
 
/s/ Erik S. Fares
 
Name:
 
Erik S. Fares
 
Title:
 
Vice President and Treasurer





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
BRAZOS VALLEY LONGHORN FINANCE CORP., a Delaware corporation
 
 
 
 
 
 
 
By:
 
/s/ Erik S. Fares
 
Name:
 
Erik S. Fares
 
Title:
 
Vice President and Treasurer





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND LENDERS:
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender
 
 
 
 
 
 
 
By:
 
/s/ Michael Real
 
Name:
 
Michael Real
 
Title:
 
Director





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
BMO HARRIS BANK N.A., as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Gumaro Tijerina
 
Name:
 
Gumaro Tinerina
 
Title:
 
Managing Director





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Raza Jafferi
 
Name:
 
Raza Jafferi
 
Title:
 
Director





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Sydney G. Dennis
 
Name:
 
Sydney G. Dennis
 
Title:
 
Director





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
CITIBANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Jeff Ard
 
Name:
 
Jeff Ard
 
Title:
 
Vice President





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
COMERICA BANK, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Britney P. Geidel
 
Name:
 
Britney P. Geidel
 
Title:
 
Portfolio Manager





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
BOKF, NA DBA BANK OF TEXAS, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Martin W. Wilson
 
Name:
 
Martin W. Wilson
 
Title:
 
Senior Vice President





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Jo Linda Papadakis
 
Name:
 
Jo Linda Papadakis
 
Title:
 
Authorized Officer





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
COMPASS BANK, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Kathleen J. Bowen
 
Name:
 
Kathleen J. Bowen
 
Title:
 
Managing Director





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Trudy Nelson
 
Name:
 
Trudy Nelson
 
Title:
 
Authorized Signatory
 
 
 
 
 
By:
 
/s/ Donovan C. Broussard
 
Name:
 
Donovan C. Broussard
 
Title:
 
Authorized Signatory





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
FIFTH THIRD BANK, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Justin Bellamy
 
Name:
 
Justin Bellamy
 
Title:
 
Director





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ John C. Lozano
 
Name:
 
John C. Lozano
 
Title:
 
Senior Vice President





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
ABN AMRO CAPITAL USA LLC, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Darrell Holley
 
Name:
 
Darrell Holley
 
Title:
 
Managing Director
 
 
 
 
 
By:
 
/s Scott Myatt
 
Name:
 
Scott Myatt
 
Title:
 
Executive Director





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Sandra Salazar
 
Name:
 
Sandra Salazar
 
Title:
 
Managing Director





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ James Giordano
 
Name:
 
James Giordano
 
Title:
 
Senior Vice President





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Miles Matter
 
Name:
 
Miles Matter
 
Title:
 
Vice President





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
THE HUNTINGTON NATIONAL BANK, as a Lender
 
 
 
 
 
 
 
By:
 
/s Jason A. Zilewicz
 
Name:
 
Jason A. Zilewicz
 
Title:
 
Director





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
CATHAY BANK, as a Lender
 
 
 
 
 
 
 
By:
 
/s Stephen V. Bacala II
 
Name:
 
Stephen V. Bacala II
 
Title:
 
Vice President





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Mahesh Mohan
 
Name:
 
Mahesh Mohan
 
Title:
 
Authorized Signatory





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation

--------------------------------------------------------------------------------




 
 
 
 
 
NATIXIS, NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Vikram Nath
 
Name:
 
Vikram Nath
 
Title:
 
Director
 
 
 
 
 
By:
 
/s Brian O'Keefe
 
Name:
 
Brian 'Keefe
 
Title:
 
Vice President





Signature Page to Sixth Amendment to Credit Agreement
WildHorse Resource Development Corporation